MacLean, J. (dissenting).
It is not plain to one that the existence of a power of attorney (lodged with a bank and never seen by the plaintiff’s people) authorizing the defendant’s employee to sign checks and indorse checks for deposit misled the plaintiff, nor that notice of the revocation of such power affected prior sales, nor that employment to conduct one liquor place held a man out as authorized to buy as for another in New York and another in Brooklyn, nor that a remark, if made, on presentation of a bill: “ Well, that is not much; it is all right,” created an estoppel.
Judgment affirmed,, with costs.